DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Examiner acknowledges applicant 371 National Stage Benefit to International Application No. PCT/US18/62414 filed 11/26/2018. 
Response to Amendment
Applicant’s Preliminary Amendment of October 3, 2019 is acknowledged.  Applicant has amended the specification to include cross-reference to related application and priority and benefit to PCT/US18/62414 filed 11/26/2018.
Information Disclosure Statement
Applicant’s information Disclosure statement of October 3, 2019 has been considered and attached herewith as well as the Written Opinion from the ISA. 
Specification
The abstract of the disclosure is objected to because applicant has used in drafting the abstract what is considered to be legal phraseology.  Applicant is requested to delete “In some embodiments” and recite “The method further includes…”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The disclosure is objected because applicant must include the heading “Brief Description of the Drawings followed by a brief description of Figure 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamage et al., WO2015/122887.
	Gamage et al. teach an enhanced oil recovery method which includes the injection of viscsified aqueous solution through an injection wellbore to sweep recoverable petroleum.  Gamage teaches a method of introducing a viscosifier into a wastewater including oil, mixing the waste with an oil specific viscosifier to recover petroleum and separating the viscosified petroleum from the wastewater.  Specifically, the viscosifier composition is a polymer including an ethylene repeating unit including a –C(O)NH2 group an ethylene repeating unit include an –S(O)2 OR1 wherein the repeating units are block, alternate, or random configuration.  R1 is selected from the consisting of hydrogen and a counter ion. Note Paragraphs [0003-0004]  It is maintained that as drafted, Gamage et al. fully anticipates applicant’s claims.
Claims 1-2, 9 and 18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendou et al. US 2017/0233639.
Hendou et al. teaches a process for enhanced petroleum recovery by adding a viscosity increasing polymeric compound  into a wastewater containing oil, wherein the wherein the viscosifier composition will thicken the fluid so that the water can be filtered from the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamage et al., WO2015/122887.
Gamage et al. teach enhanced oil recopy which include the injection of a viscosified aqueous solution through an injection well bore and into the producing zone to sweep recoverable petroleum toward a production well bore.  The viscosifier is a polymeric composition which includes an ethylene repeating unit including a –C(O)NH2 group an ethylene repeating unit include an –S(O)2 OR1 wherein the repeating units are block, alternate, or random configuration.  R1 is selected from the consisting of hydrogen and a counter ion. Note Paragraphs [0003-0004]  Gamage et al. further teach extracting material including petroleum form the subterranean formation.  Gamage et al. teach a viscosifier and composition which provides  more effective enhanced oil recovery under a wider variety of circumstances such as when high temperature conditions or high salinity conditions exists.[Note Paragraph[0012]]  Gamage et al. teach in Paragraphs [0048-0049] that a subterranean formation or material can be any section of a well bore and any section of a subterranean petroleum or water production formation or region in fluid contact with the wellbore Subterranean material include any materials palced into the well bore such as cement, drill shafts, liners, tubing or screens, A subterranean foramation or material can be any below ground region that can produce liqid gaseous petroleum materials, water or any section below ground in fluid contact therewith.   Gamage et al. teach that treatment of a subterranean formation can include any activity directed to extraction of water or petroleum materials form a subterranean petroleum or water producing formation or region, including drilling, stimulation hydraulic fracturing, clean-up, remedial treatment etc.  Gamage et al. further teach in Paragraph[0095] et seq.  system or apparatus for introducing or dispensing the viscosifier polymer for enhanced oil recovery is contemplated the system includes a tank or vessel or containment for the viscosifier which is in operative connection with the subterranean formation which includes tubular disposed in an injection wellbore, a high pressure pump configured to pump the composition into the fluid downhole, specifically the pump, a mixing tank is in operative connection with the tubular, and the viscosifier composition can be formulated offsite and transported to a worksite and the composition can be introduced or tubular vial the pump directly from it shipping container or transport pipeline. [Note Paragraph [00100]]  Gamage et al. teach in Figure 3, that the system or apparatus includes a mixing tank (10), viscosifier conveyance line (12), wellhead(14) wherein the viscosifier composition enters tubular (16), with tubular (16) extending from well heat (14) into subterranean formation (18).  Gamage et al. further teach that additional components include supply hoppers, valves, condensers, adapters, joins, gauges, sensors, compressors, pressure controllers, pressure sensors, flow rate controllers, flow rate sensors, temperature sensors and the like.[Note Paragraph [00101].
Although Gamage et al. do not teach specifically adding a heater or flow shear device rotating conveyance auger the concept of mixing and adding the viscosifying compound to the subterranean formation has been fully taught by Gamage et al.  Gamage et al. teach that conveyance, mixing, pumps, supply hoppers, valves, condensers, sensors etc. are all components which are conventionally used by the ordinary artisan for chemical enhanced oil recovery and to use the specific type flow shear device taught by applicant would have been obvious to one having ordinary skill in the art at the time the invention was filed or made as being an obvious design choice.  It is maintained that when reading Gamage et al. for all what has been taught applicant method of providing wastewater that comprises oil; mixing the wastewater with an oil specific viscosifier composition to form a viscosified oil; and separating at least a portion of the viscosified oil form the water to provide treated water has fully taught and suggested rendering the invention as a whole obvious to one having ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   WO88/02434 teach viscosifiers for brines utilizing hydrophilic polymer mineral oil systems.  WO97/26310 teach compositions for viscosifying aqueous fluids utilized in subterranean drilling activities.  Li et al. teach flocculants for use in mineral oils processing and water treatment.  Mason teaches a method and system for the treatment of produced water and fluids with chlorine dioxide for reuse.  Newed et al. teach an oil spill treatment composition.  Soane et al. teach systems and methods for removing oil form fluid streams.  Douglas teaches treatment or remediation of natural or waste water.  Smith teach oil recovery process including treating permeate from a ceramic membrane to enhance oil recovery.  Favero teach a process for the enhanced recovery of oil by injection of a polymer solution.  Itahashi et al. teach mixed liquid separation apparatus.  Jauncey teach and oil/water separator.  Growcock et al. teach a stabilized colloidal and aphron and method of using the composition.  Briant et al. teach methods for waste water treatment.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771